DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election of species
Applicant’s election without traverse of “SEQ ID NO: 220” as “a species” from total  268 sequence identifiers listed in specification Table 1 (page 43) in the reply filed on 7/28/2021 is acknowledged. 
Claims 170-189 as amended on 7/28/2021 are pending and under examination in the instant office action. 
Information Disclosure Statement
IDSs filed by Applicant were considered. Cross-out sign indicates references without publication dates. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 170-189 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by US 2020/0046773 (Borody).
The cited document US 2020/0046773 (Borody) discloses a method of treating primary sclerosing cholangitis (PSC) by administering to a subject in need thereof Clostridium (0083-0084); and Clostridium belong to the phylum Firmicutes as required by the claims (claims 173 and 187).
Further, as applied to the claimed limitation drawn to the use of one bacterial strain comprising a 16S V4 sequence greater than 90-97% identical to the 16S V4 sequence of any one of operational taxonomic units (OTUs) recited in Table 1 (claims 170-173, 182, 185, 186) including “SEQ ID NO: 220” (that is elected in the response filed on 7/28/2021): 
It is noted that the as-filed specification does not have specific definitions about what is exactly identified by OTUs and the related sequences with their percentage of identities as claimed, as disclosed and as intended for treating primary sclerosing cholangitis (PSC). The example 1 (page 81) describes the use of whole, complete and generic fecal microbiota collected from healthy donor “without selection” (claims 177 and 182; specification page 13, lines 5-8). The specification table 1 discloses neither a single proper “bacterial strain” (which would be a specific isolate with a specific designation number) nor a single proper name for a “bacterial species” (genus plus Clostridiales (page 43). 
The state of the art teaches that OTUs are regarded as artificial and/or numerical proxies for species and that identify threshold for V4 hypervariable region of 16S rRNA is about 100% (not 97% as recited in the pending claims). For example: see abstract of Edgar et al. (“Updating the 97% identify threshold for 16S ribosomal RNA OTUs”. Bioinformatics, 2018, 34(14), pages 2371-2375).
Therefore, pending claims as directed to about 90-97% identity of sequences listed in Table 1 do not identify any specific bacterial strain or any specific bacterial species. In view of Table the elected sequence 220 is linked to representatives of the order Clostridiales of the phylum Firmicutes (page 43).   
Thus, several bacterial species belonging to Clostridium (that are members of order Clostridiales of the phylum Firmicutes) in the therapeutic composition (0083-0084) of the cited US 2020/0046773 (Borody) cannot be distinguished from the claimed “cultured bacterial strain” of the phylum Firmicutes including those with the sequence 220 from the Applicant’s Table 1 which at the best would identify the artificial “OTU” of bacteria belonging to Clostridium.
Therefore, the disclosure by US 2020/0046773 (Borody) is considered to anticipate claims 170-174, 177-180, 182, 183, 185-187.

As applied to claims 181, 184: in the method of the cited US 2020/0046773 (Borody) the therapeutic composition is provided as a capsule encapsulating fecal bacteria (0070, 0104).
Therefore, the disclosure by cited US 2020/0046773 (Borody) is considered to anticipate the claimed method. 

Claims 170-189 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by US 10,064,900 (Von Maltzahn et al).
The cited document US 10,064,900 (Von Maltzahn et al) discloses a method of treating diseases associated with dysbiosis (see abstract) including primary sclerosing cholangitis (col.146, table 3 lines 1-5 and line 28-29) by administering to a subject in need thereof a therapeutic composition comprising fecal bacteria from fecal material (abstract) including at least one bacterial strain or OUT such as Clostridiales sp. SM4-1 (see table 1 at col. 53) which is characterized and/or identified by SEQ ID NO: 542. This sequence with SEQ ID NO: 542 has about 97% (96.8%) identify with the elected “SEQ ID NO: 220” from the Applicant’s Table 1.
In the cited method the fecal microbiota is collected from a healthy human donor (see col.13, lines 20-45). The disclosed therapeutic composition comprises isolated, purified and “cultured” bacteria (col. 14, lines 30-33), thereby, “bacterial strains” within the broadest reasonable meaning of the claims. The disclosed fecal microorganisms, Clostridium (table 1) including Clostridiales sp. SM4-1 (see table 1 at col. 53); and bacteria Clostridium belong to the phylum Firmicutes as required by the claims (claims 173 and 187).
Therefore, the disclosure by US 10,064,900 (Von Maltzahn et al) is considered to anticipate claims 170-174, 177-180, 182, 183, 185-187.
As applied to claims 175, 176, 188 and 189: the method of the cited US 10,064,900 (Von Maltzahn et al) further comprises administration of antibiotic including vancomycin prior to treatment with fecal bacteria (col. 31, 45-59).
As applied to claims 181, 184: in the method of the cited US 10,064,900 (Von Maltzahn et al) the therapeutic composition is provided as a capsule encapsulating fecal bacteria (col. 23, lines 17-18).
Therefore, the disclosure by cited US 10,064,900 (Von Maltzahn et al) is considered to anticipate the claimed method. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Vera Afremova
September 11, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653